Citation Nr: 1532981	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of a right shoulder injury prior to June 20, 2011.

2.  Entitlement to a compensable rating for service-connected left wrist fracture residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas continued the previously established noncompensable ratings for the service-connected residuals of a right shoulder injury and for service-connected left wrist fracture residuals.  The Veteran appealed these decisions.

In September 2014, the Board denied a compensable rating for the Veteran's service-connected residuals of a right shoulder injury prior to June 20, 2011, but granted a 20 percent rating from this date.  The Board also denied a compensable rating for his service-connected left wrist fracture residuals.  He appealed the Board's decision (but, with respect to his service-connected residuals of a right shoulder injury, only for the period prior to June 20, 2011).  A Joint Motion for Partial Remand (JMPR), signifying that an agreement had been reached between the Veteran and VA, was submitted to the United States Court of Appeals for Veterans Claims (Court) in April 2015.  

The Court granted the JMPR in an Order dated later in April 2015.  It called for the appealed portions of the Board's decision to be vacated and remanded back to the Board.  As such, the issues of a compensable rating for service-connected residuals of a right shoulder injury prior to June 20, 2011, and for a compensable rating for service-connected left wrist fracture residuals are before the Board anew for readjudication.  Review of the Veteran's claims file reveals that readjudication cannot occur yet, however.  This matter accordingly is REMANDED for additional development.  

REMAND

38 C.F.R. § 4.59 sets forth VA's intention to recognize painful motion with joint or periarticular pathology as productive of disability.  More specifically, it sets forth VA's intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The Board acknowledged the Veteran's complaints of pain and cited 38 C.F.R. § 4.59 in its September 2014 decision.  It was concluded in the JMPR, however, that the Board did not apply this regulation.  As such, the JMPR called for the consideration of 38 C.F.R. § 4.59 as it relates to the Veteran's complaints in another Board decision on the merits.

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Here, this includes compliance with the JMPR granted by the Court.  38 C.F.R. § 4.59 unfortunately cannot be applied at this time.  The delay entailed by a remand is regrettable, particularly at this juncture, but additional development must be undertaken.  Undertaking such development prior to Board readjudication is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  

No VA treatment records for the Veteran are available.  As it is unknown whether he received VA treatment for his right shoulder prior to June 20, 2011, and where he has received treatment for his left wrist in the past few years, it is possible that records of such treatment may exist.  A request(s) for all outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records concerning the Veteran's right shoulder also are available from Dr. M.R.  As they are dated into March 2010, it is possible that others exist prior to June 20, 2011.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  The same is true for any other pertinent private treatment records.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

If a VA medical examination and/or VA medical opinion has been provided, VA's duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination and/or opinion is/are adequate when it allows the Board to perform a fully informed adjudication.  Id.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent VA medical examinations in September 2010.  It was not noted for the right shoulder, for which the Veteran had just received a cortisone injection, whether there was pain in general.  It also was not noted for the right shoulder or left wrist whether range of motion in any direction was painful, and if so where the pain started and ended.  No other pertinent evidence exists for the left wrist.  Thus, a new examination must be arranged to cure the aforementioned inadequacy.  For the right shoulder, the only other pertinent evidence is a June 2011 VA medical examination just outside the period on appeal and the pertinent private treatment records.  A new VA medical examination within this period cannot be arranged.  However, a VA medical opinion on the Veteran's right shoulder pain and its impact on him during this period is warranted.  He shall be interviewed in this regard, and all relevant evidence whether previously available or procured on remand shall be reviewed, to ensure this opinion is adequate.

Given the above, a REMAND is directed for the following:

1  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his right shoulder prior to June 20, 2011, and his left wrist over the past several years.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  This includes those from Dr. M.R. dated from March 2010 to June 20, 2011, concerning his right shoulder.  It also includes any others concerning his right shoulder prior to June 20, 2011, or concerning his left wrist at all (e.g., over the past several years).  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his service-connected left wrist fracture residuals.  Also arrange for a VA medical opinion to be rendered regarding his service-connected residuals of a right shoulder injury prior to June 20, 2011.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his left wrist history, symptoms, and their impact on his occupation and daily life.  For the right shoulder, the interview shall focus on pain prior to June 20, 2011.  

All necessary tests for the left wrist next shall be performed, the results of which shall be set forth in the report.  Finally, the examiner shall opine as to the impact of the Veteran's right shoulder pain prior to June 20, 2011.  A clear and fully articulated rationale (explanation) is required to support this opinion.  Specifics including but not limited to any likely pain in general, any likely pain during range of motion initially and upon repetition, and the influence of his cortisone injection thus shall be discussed.

4.  Finally, readjudicate the Veteran's claims of entitlement to a compensable rating for the service-connected residuals of a right shoulder injury prior to June 20, 2011 and entitlement to a compensable rating for the service-connected left wrist fracture residuals.  Issue a rating decision if either decision is partially or fully favorable to the Veteran.  If either decision is partially or fully unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

